DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 01/19/2021.
Claims 1-6, 8-11, 15, 17-18 and 21 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/835,578, 60/041,480, 62/130,397 and 62/132,256, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the aforementioned prior-filed applications do not provide support for the limitation “a reflective surface positioned underneath the solar frame, the reflective surface configured to reflect sunlight”.  Therefore, claims 1-6, 8-11, 15, 17-18 and 21 are not entitled to the benefit of the prior-filed applications.  For examination, the effective filing date associated with current claims is 02/20/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 21 is not supported by the originally filed disclosure because the embodiment, in which the lens is perimetrically connected to the solar frame and positioned about the solar frame, does not include the reflective layer positioned underneath the solar frame in the claimed manner.  It is noted that a similar limitation was recited in originally filed claim 13 and was rejected under 35 USC 112, first paragraph, in the non-final Office Action mailed on 01/24/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 15, 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2016/0056316) in view of Morris (US 4,687,880).  It is acknowledged that current application claims priority to Clark (US 2016/0056316); however, as explained above in paragraph 4 of current Office Action, the currently filed claims are not entitled to the benefit of prior-filed application, including the effective filing date of Clark (US 2016/0056316).  Clark (US 2016/0056316) is qualified as prior art because it is published more than a year from the earliest priority date of current application of 02/20/2018.
Addressing claims 1, 5-6, 9-10 and 18, Clark discloses a three-dimensional solar photovoltaic system (figs. 1-3) comprising:
a solar structure 2 comprising:
	a mountainous 3D polygon solar frame 20 (fig. 3 shows the peaks at which the various frame portions come together as features that qualifies the solar frame 20 as a mountainous 3D polygon solar frame similarly to the way in which the peak features of the solar frame of current application are used to define the solar frame as having mountainous features), wherein the solar frame is a lattice (fig. 3), and 
	a plurality of solar cells 22 positioned with the mountainous solar frame, the plurality of solar cells arranged within the solar frame (fig. 3), such that the solar cells are arranged at different angles forming an uneven surface (fig. 3);
	wherein each of the plurality of solar cells are perimetrically connected to the solar frame [0026],
	wherein said plurality of solar cells are configured to receive sunlight [0028].
Clark further discloses the solar cells are double sided solar cells that are capable of absorbing sunlight from the exterior of the solar structure as well as sunlight in the interior of the solar structure that is directed within via the lens 28 [0028].

Clark is silent regarding a reflective surface positioned underneath the solar frame.

Morris discloses a solar structure comprising a solar frame 11 and solar cells 20 that are configured to receive sunlight within the interior of the solar frame that is directed within via the lens 30 (fig. 1B).  Morris further discloses a reflective surface 18, with a mirror 17, positioned underneath the solar frame 11 (the reflective surface 18 is positioned underneath the solar frame when the solar frame is pointed vertically for receiving the sunlight, such as the position suggested by fig. 3B).

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the solar system of Clark with the reflective surface positioned underneath the solar frame directly opposite from the position of the lens as disclosed by Morris in order to back reflect light within the solar frame back to the solar cells (Morris, col. 3 ln 25-29) for increase photovoltaic conversion of the photovoltaic system.  In the modified photovoltaic system of Clark in view of Morris, the plurality of solar cells are oriented at various angles with respect to the reflective surface similarly to the way in which the plurality of solar cells are oriented at various angles with respect to the lens 28 since the reflective surface is positioned across from and parallel to the lens 28 in the same manner that the reflective surface of Morris is positioned across from and parallel to the lens 30 (Morris, fig. 1B).

Addressing claim 2, the limitation of current claim is drawn to the process of forming the solar frame that does not structurally differentiate the claimed solar frame from that of the prior art (please see MPEP 2113).

Addressing claim 3, the limitation of current claims is realized because the plurality of solar cells are configured to receive sunlight from the top and bottom of the photovoltaic system via the sun positioned at the top and the reflective surface positioned at the bottom.

Addressing claims 4 and 8, Clark discloses the solar frame is transparent and sunlight is configured to pass through the lattice structure of the solar frame [0027].

Addressing claim 11, Clark discloses in paragraph [0033] the solar cells comprise a plurality of nanoscale pores 27 and an absorption wafer 24; and the plurality of nanoscale pores traversing into the absorption wafer (fig. 6).

Addressing claims 15 and 17, fig. 4 shows the plurality of solar cells have 3D polygon shape and the mountainous 3D polygon solar frame is made of a plurality of sections having polygon configuration.

Addressing claim 21, Clark discloses the lens 28 perimetrically connected to the solar frame and positioned about the solar frame (fig. 3).

Claims 1-6, 8-11, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snidow (US 2013/0192662) in view of Clark (US 2016/0056316), which qualifies as a prior art for the reasons stated above.
Addressing claims 1, 4-6, 8, 10 and 18, Snidow discloses a three-dimensional solar photovoltaic system (figs. 7-8) comprising:
a solar structure comprising:
	a plurality of double sided solar cells 200 positioned in mountainous configuration (figs. 7-8) such that the solar cells are arranged at different angles forming an uneven surface (figs. 7-8);
a reflective surface 303 positioned underneath the solar cells, the reflective surface configured to reflect sunlight 900 (figs. 7-8),
wherein the plurality of solar cells are oriented at various angles with respect to said reflective surface (figs. 7-8),
wherein said plurality of solar cells are configured to receive sunlight (figs. 7-8).

Snidow is silent regarding a mountainous 3D polygon solar frame, wherein the solar frame is a lattice, a plurality of solar cells positioned within the mountainous solar frame, the plurality of solar cells arranged within the solar frame, wherein each of the plurality of solar cells are perimetrically connected to the solar frame.

Clark discloses a 3D polygon solar frame 20 that is a lattice (fig. 4) for holding the triangular doubled sided solar cells 22, similarly to the double sided triangular solar cells of Snidow, at predefined angles (fig. 4).  The solar frame 20 is also transparent that allows sunlight to pass through into the interior of the solar frame [0027].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Snidow with the transparent solar frame of Clark in order to hold the double sided solar cells in their predefined angles similarly to the way in which the solar frame of Clark holding the double sided solar cells in predefined angles to define the shape of the solar structure 2 (Clark, [0026]).  Additionally, the solar frame of Clark is transparent which allows sunlight to pass through to the reflective layer positioned underneath the solar cells as desired by Snidow (paragraph [0033] of Snidow states “light 900 may strike the top surface of double-sided photovoltaic cells 200 but, through the spacing between double-sided photovoltaic cells 200, is permitted also to pass to the back substrate 303 where it may be reflected back to the underside of the double-sided cells 200 and for the purposes of additional electricity generation”).  In the modified system of Snidow in view of Clark, the solar frame has a mountainous shape because the solar cells of Snidow are arranged in mountainous arrangement as shown in figs. 7-8.  Clark further discloses the solar cells are perimetrically connected to the solar frame.

Addressing claim 2, the limitation of current claim is drawn to the process of forming the solar frame that does not structurally differentiate the claimed solar frame from that of the prior art (please see MPEP 2113).

Addressing claim 3, figs. 7-8 of Snidow show the solar cells are configured to receive sunlight 900 from the top and bottom of the photovoltaic system.

Addressing claim 9, Snidow discloses in paragraph [0030] that the substrate 303 includes a reflecting coating that is the structural equivalence to the claimed reflective paint.

Addressing claim 11, Snidow is silent regarding the photovoltaic cell comprises a plurality of nanoscale pores and an absorption wafer and the plurality of nanoscale pores traversing into the absorption wafer.

Clark discloses the double sided photovoltaic cells comprise a plurality of nanoscale pores traversing into the absorption wafer [0033].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Snidow with the photovoltaic cells having nanoscale pores traversing into the absorption wafer as disclosed by Clark in order to promote the bouncing of photons to generate increased electrical power (Clark, [0033]).

Addressing claim 15, Snidow and Clark discloses the triangular solar cells that are the structural equivalence to the claimed 3d polygon shaped solar cells.

Addressing claim 17, Clark discloses the 3D polygon solar frame is made of a plurality of sections having polygon configuration.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snidow (US 2013/0192662) in view of Clark (US 2016/0056316) as applied to claims 1-6, 8-11, 15 and 17-18 above, and further in view of Konold et al. (US 2005/0133082).
Addressing claim 21, Snidow is silent regarding a concentrated photovoltaics lens perimetrically connected to the solar frame and positioned about the solar frame.

Konold discloses the solar frame comprises a photovoltaics lens 43 (fig. 3-4, [0049]).  The lens is perimetrically connected to the solar frame via the lens retainers (fig. 4).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Snidow with the photovoltaic lens disclosed by Konold in order to increase the amount of sunlight impinging on the solar cell to increase the amount of power generated by the solar cell (Konold, [0049]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11, 15, 17-18 and 21 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/11/2021